DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-05-2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, in line 2, “such as biomass” is recited. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-6, 8, 9, 12, 16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-313936 to Hiraki et al. (“Hiraki”) in view of U.S. Patent No. 4,053,404 to Van Kirk (“Van Kirk”).
As to claim 1, Hiraki teaches an apparatus for processing a slurry containing organic components, having a water content of at least 50% (See [0009], slurry is contemplated, although the water content is not mentioned this is a statement of intended use and intended contents during an intended operation and do not serve to particularly define the invention further in terms of its structure.  See MPEP 2114 and 2115.  The apparatus is considered to be fully capable of receiving slurry having a water content of at least 50% by providing such a slurry to the inlet), comprising a heater (See 41) configured to heat the slurry and a reactor configured to convert at least a part of the organic components in the slurry (See [0001]), wherein the reactor comprises one or more pipes (See in Fig. 1 the reactors 21, 21a, 21b are tubular shaped pipes; reaction is capable of occurring in downstream portions after reaction conditions are achieved), having at least one transport screw (See [0016] and 51, spiral wire, or 53, screw blade) wherein at least one transport screw has an open center and is accommodated in the one or more pipes (51), and wherein the open center of the at least one transport screw provides an unobstructed path for the slurry or at least one liquid the slurry to flow through the respective pipe (See [0016] transport means 51 is a spiral wire).

    PNG
    media_image1.png
    316
    520
    media_image1.png
    Greyscale

Hiraki is different from claim 1 in that Hiraki does not teach the use of heat exchangers for the heaters, where the reactor and heat exchanger are coupled to transport treated fluid from the reactor to the heat exchanger to heat the slurry.  Van Kirk is directed to a similar wet oxidation system for use to treat a sewage slurry (See Van Kirk abstract).  Van Kirk provides for using a heat exchanger where the treated fluid from the reactor is coupled to the heat exchanger to heat the incoming fluid (See Figs. 1 and 2).  Van Kirk explains that this arrangement facilitates increasing efficiency by using the waste heat from the reaction for a heat source for the incoming fluid to be (See col. 2 lines 33-60).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for directing the water for the reactor to a heat exchanger heat source in Hiraki in order to provide for increased efficiency by using the waste heat from the reactor as a heat source for the fluid to be treated as taught in Van Kirk. 
	As to claim 2, Hiraki and Van Kirk teach the apparatus of claim 1 and further Hiraki provides for a pipe for the reactor (See 21), which is surrounded by the heat sources (See 41). In combining Hiraki and Van Kirk as above, it would have been obvious to use heat exchangers for the heat sources thereby providing for the screws inside of the pipe of the heat exchanger.
As to claim 3, Hiraki and Van Kirk teach the apparatus of claim 2, and Hiraki provides of a transport screw in the first and third tubes (See Hiraki Fig. 1), but does not mention a screw type transport device in the second tube (See [0017]).  However, a person having ordinary skill would recognize that replacing the stirring blades of the second tube with screw blades of the third tube provides the predictable result of mixing and transporting the slurry through the reactor.  Accordingly, it would have been obvious to a person having ordinary skill in the at the time the invention was effectively filed to substitute a screw blade for the second blade in Hiraki and Van Kirk in order to provide the predictable result of effectively mixing and transporting the slurry through the reactor as demonstrated by Hiraki with respect to other tubes of the reactor.  See MPEP 2143(I)(B), simple substitution of one known element for another to achieve predictable results is considered to be prima facie obvious.
(See Hiraki in at least 51 and 53), and further at least the first screw provides an open center (See 51, which is a wire spiral that will have an open center when the wire is put in a spiral shaped arrangement).  Moreover, although Hiraki only mentions a single spiral wire shaped transport device, providing additional reactor tubes having additional wire spirals is considered to be an obvious duplication of parts found in the prior art which will have the predictable result of providing additional preheating and transmission of the slurry.  See MPEP 2144.04(VI)(B), mere duplication of parts is not patentably significant unless new and unexpected results are produced.  In doing so, the device of Hiraki and Van Kirk with additional tubes with wire spirals will provide for some of the screws of the plurality having an open center.
As to claim 5, Hiraki and Van Kirk teach the device of claim 1, and Hiraki further provide for a helical element in the reactor (See 51 is a spiral wire, a spiral wire is a helix).
As to claim 6, Hiraki and Van Kirk teach the device of claim 6, but do not mention that the transport screw is a ribbon.  However, providing a ribbon in Hiraki is met by providing a flattened wire, which is considered to be an obvious selection of shape which would provide the predictable result of acting as effective transport means having good strength.  See MPEP 2144.04(IV)(B), differences is shape are not patentably significant unless there is evidence that the shape difference is significant.
As to claim 8, Hiraki and Van Kirk teach the device of claim 1, and further Hiraki provides at least one motor to drive the transport screw (See 26 a drive device).
(See [0008]), and the motor is located outside of the high pressure zone (See 26 in Fig. 1, the motor attached is located outside of the high-pressure zone of the tube).
As to claim 12, Hiraki and Van Kirk teach the device of claim 1, and although Hiraki does not mention the different in diameter between the transport means and the inside of the pipe, Hiraki provides for a gap between the transfer screw and the inside of the pipe space (See [0017]).  Hiraki explains that the gap is useful for providing a space for the tip of a temperature sensor while still effectively transporting the slurry (See Hiraki [0016] and [0017]).  Accordingly, it would have been obvious to optimize the gap between the transport means and the inside of the pipe in Hiraki and Van Kirk in order to provide for desired gap size for proper protrusion while still providing for effective slurry transport.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
As to claim 16, Hiraki and Van Kirk teach the apparatus of claim 1, and further Hiraki provides for a first (See Hiraki in at least 51), and further at least the first screw provides an open center (See 51, which is a wire spiral that will have an open center when the wire is put in a spiral shaped arrangement).  Moreover, although Hiraki only mentions a single spiral wire shaped transport device, providing additional reactor tubes having additional wire spirals each having an open center is considered to be an obvious duplication of parts found in the prior art which will have the predictable mere duplication of parts is not patentably significant unless new and unexpected results are produced.  In doing so, the device of Hiraki and Van Kirk with additional tubes with wire spirals will provide for some of the screws of the plurality having an open center.
As to claim 17, Hiraki and Van Kirk teach the device of claim 1, and Hiraki further provide for a helical element (See 51 is a spiral wire, a spiral wire is a helix). Further a screw shape (53) will have a helical element along the edge of the screw.  Thereby, Hiraki provides for a plurality of screws each having a helical element.
As to claim 18, Hiraki and Van Kirk teach the device of claim 1, but do not mention that the transport screw is a ribbon.  However, providing a ribbon in Hiraki is met by providing a flattened wire, which is considered to be an obvious selection of shape which would provide the predictable result of acting as effective transport means having good strength.  See MPEP 2144.04(IV)(B), differences is shape are not patentably significant unless there is evidence that the shape difference is significant.
Moreover, although Hiraki only mentions a single spiral wire shaped transport device, providing additional reactor tubes having additional flattened wire spirals each having an open center is considered to be an obvious duplication of parts found in the prior art which will have the predictable result of providing additional preheating and transmission of the slurry.  See MPEP 2144.04(VI)(B), mere duplication of parts is not patentably significant unless new and unexpected results are produced.  In doing so, the device of Hiraki and Van Kirk with additional tubes with wire spirals will provide for some of the screws of the plurality having an open center in the shape of helical ribbon.
(See [0017]).  Hiraki explains that the gap is useful for providing a space for the tip of a temperature sensor while still effectively transporting the slurry (See Hiraki [0016] and [0017]).  Accordingly, it would have been obvious to optimize the gap between the transport means and the inside of the pipe in Hiraki and Van Kirk in order to provide for desired gap size for proper protrusion while still providing for effective slurry transport.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).

Claim 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki and Van Kirk in view of U.S. Patent Application Publication No. 2014/0115955 to McNeff et al. (“McNeff”).
As to claim 7 and 19, Hiraki and Van Kirk teach the device of claim 1, and provide for a plurality of transport screws (See Hiraki 51 and 53), but do not mention the screws comprise an agent which interacts with the conversion of organic components in the slurry.  McNeff is directed to a similar device for treating a fluid at elevated temperature and pressure in a reactor having a rotating auger (See McNeff abstract, see in Fig. 2; and see [0069]).  McNeff suggests providing a catalyst on the screw component in order to provide for desired interaction with the feedstock to the (See [0072]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a catalyst on the screw in Hiraki and Van Kirk in order to provide for the predictable result of providing for a desired reaction with the feedstock reactants to the reactor as taught by McNeff.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki and Van Kirk in view of U.S. Patent Application Publication No. 2002/0192774 to Ahring et al. (“Ahring”).
As to claims 10, Hiraki and Van Kirk teaches the device of claim 9,but do not particularly that the pressure zone is sealed with the motor magnetically coupled to the transport screw.  Ahring is directed to a reactor for providing wet oxidation of organic material in a reactor (See Ahring abstract).  Ahring suggests providing a mechanical agitator/impeller in the reactor which is rotated using an electric motor that is magnetically coupled to the impeller inside of the reactor, while the motor is located outside of the reactor (See Ahring [0109]).  Ahring explains that this arrangement facilitates providing for a tightly closed reactor capable of being pressurized (See again [0109])  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a motor driven screw/agitator, with the motor outside of the reactor, and that is magnetically coupled to the agitator inside the reactor in Hiraki and Van Kirk in order to provide for effective rotation of the screw/agitator while combining prior art elements according to known methods to achieve predictable results are considered to be prima facie obvious.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki and Van Kirk in view of U.S. Patent No. 5,289,640 to McCabe (“McCabe”).
As to claim 11, Hiraki and Van Kirk teaches the device claim 1, and Hiraki teaches that the at least one transport screw provides for multiple transport screws (See 51 and 53 in Fig. 1). But Hiraki does not mention that one screw has an opposite helicity from another screw. McCabe is directed to a pressurized heated device for treating a fluid comprising organic material (See McCabe abstract and see col. 1 lines 10-20).  McCabe suggests providing two screws conveyors in the treatment unit having opposite helicity (See 28 and 30 in Fig. 2 and col. 10 lines 53-60).  McCabe suggests providing for such arrangement in order to provide for a single screw rotation motor powering both screws by rotating them in opposite directions and to provide for cooperation between the screws for providing fluid in a single direction and in a non-interfering interleaved fashion (See in Fig. 3, screw flights overlap, and see col. 4 lines 26-49; and col. 10 lines 50-60).  Accordingly, it would have been obvious to provide for an additional parallel screw in the reactor or heat exchanger chambers in Hiraki and Van Kirk in order provide the predictable result of using a a single screw rotation motor powering both screws by rotating them in opposite directions and to provide for cooperation between the screws for providing fluid in a single direction and in a non-interfering interleaved fashion as taught by McCabe.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  See MPEP 2143(I)(F), known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives if the variations would have been predictable to one of skill in the art.

Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki and Van Kirk in view of U.S. Patent No. 5,461,648 to Nauflett et al. (“Nauflett”).
As to claim, 13 Hiraki and Van Kirk teaches the device of claim 1 but do not mention that the device includes a solids trap and the transport screw extends over the solids trap.  Nauflett is directed to a supercritical oxidation reactor, which uses a screw located in a tube as a reactor (See Nauflett title, abstract and see e.g. in Fig. 2).  Nauflett suggests providing the screw over a solids trap so that solids waste product can be removed from the reactor (See e.g. 180 in Fig 2 and see col. 4 lines 45-57).  Accordingly, it would have been obvious to a person having ordinary skill at the time of invention to provide for a solids trap under the screw of the reactor in Hiraki and Van Kirk in order to facilitate removing solids waste products from the reactor as taught by Nauflett.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 21, Hiraki teaches an apparatus for processing a slurry containing organic components, having a water content of at least 50% (See [0009], slurry is contemplated, although the water content is not mentioned this is a statement of intended use and intended contents during an intended operation and do not serve to particularly define the invention further in terms of its structure.  See MPEP 2114 and 2115.  The apparatus is considered to be fully capable of receiving slurry having a water content of at least 50% by providing such a slurry to the inlet), comprising a heater (See 41) configured to heat the slurry and a reactor configured to convert at least a part of the organic components in the slurry (See [0001]), wherein the reactor comprises one or more pipes (See in Fig. 1 the reactors 21, 21a, 21b are tubular shaped pipes; reaction is capable of occurring in downstream portions after reaction conditions are achieved), having at least one transport screw (See [0016] and 51, spiral wire, or 53, screw blade) wherein at least one transport screw has an open center and is accommodated in the one or more pipes (51), and wherein the open center of the at least one transport screw provides an unobstructed path for the slurry or at least one liquid the slurry to flow through the respective pipe (See [0016] transport means 51 is a spiral wire).

    PNG
    media_image1.png
    316
    520
    media_image1.png
    Greyscale


As to the reactor and heat exchanger coupled to transport treated fluid from the reactor to the heat exchanger to heat the slurry, Van Kirk is directed to a similar wet oxidation system for use to treat a sewage slurry (See Van Kirk abstract).  Van Kirk provides for using a heat exchanger where the treated fluid from the reactor is coupled to the heat exchanger to heat the incoming fluid (See Figs. 1 and 2).  Van Kirk explains that this arrangement facilitates increasing efficiency by using the waste heat from the reaction for a heat source for the incoming fluid to be treated (See col. 2 lines 33-60).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for directing the water for the reactor to a heat exchanger heat source in Hiraki in order to provide for increased efficiency by using the waste heat from the reactor as a heat source for the fluid to be treated as taught in Van Kirk. 
As to providing a solids trap on the reactor, Nauflett is directed to a supercritical oxidation reactor, which uses a screw located in a tube as a reactor (See Nauflett title, abstract and see e.g. in Fig. 2).  Nauflett suggests providing the screw over a solids trap so that solids waste product can be removed from the reactor (See e.g. 180 in Fig 2 and see col. 4 lines 45-57).  Accordingly, it would have been obvious to a person having ordinary skill at the time of invention to provide for a solids trap under the screw combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.


Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki in view of FR 2810312 A1 to Sennesael (“Sennesae”).
As to claim 14, Hiraki teaches a method of processing a slurry containing organic components having water (See [0009]), comprising:
increasing a pressure and temperature of the slurry to bring water in the slurry to a supercritical state (See [0008]),
converting at least a part of the organic components in the pressurized and heated slurry in a pipe having a screw with an open center (See [0001], organic material in the slurry is oxidized through supercritical oxidation;  and see [0011], once high-temperature and pressure conditions are achieved in the pipe at least some of the organic components will be converted spontaneously), and
transporting solids settling from the slurry through the pipe by  the screw having an open center and accommodated in the pipe (See [0016] transport means is a spiral wire 51, which will have an unobstructed path through the center of the spiral shaped wire through which liquid or slurry can flow),
wherein the open center of the screw provides an unobstructed path for the slurry or at least the liquid in the slurry to flow through the pipe  (See [0016] transport means is a spiral wire 51, which will have an unobstructed path through the center of the spiral shaped wire through which liquid or slurry can flow),
and using the water from the pipe having the screw to raise the temperature in further slurry to the supercritical state (The water which is provided in the unobstructed pathway would result in raising the temperature of the further slurry to the supercritical state through spontaneous back-mixing between the water/liquid in the open center of the screw and the slurry being conveyed).
Hiraki is different from claim 14 in that Hiraki does not mention the water content of the slurry.  Sennesael is directed to a similar treatment reactor having heating and pressure and using screw-type transportation devices for water containing organic components. Sennesael suggests providing a slurry having a water content of at least 50%  (See Sennesael page 6 first 1st through 4th full paragraph sludge is taught having organic matter, Solids content of 35% is taught which would provide water of 65%, thereby providing a slurry.  Further to the extent the claimed range for water content overlaps with the prior art range and prima face case of obviousness exists as to the range.  See MPEP 2144.05(I))). Sennesael demonstrates that such slurry having  is effectively heated and treated in a reactor device having screw-type transportation device (see abstract).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide for a slurry having  65% water in Hiraki in order to achieve the predicable result of effective heating and treating in a reactor containing screw-type transportation device as taught and demonstrated by Sennesael.  See MPEP 2143(I)(A), combining prior art elements according to known methods is considered to be prima facie obvious.  See also MPEP 2144.05(II), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 15, Hiraki and Sennesael teach the method of claim 14, and further provide for increasing the temperature and pressure in the pipe being transported by one or more screws accommodated in the pipes (See [0011], [0021], [0024]).  Although Hiraki does not mention the organic components are carried out in the pipe, once the slurry achieves elevated temperature and pressure needed for reaction at least some of the organics will spontaneously degrade.  See MPEP 2112.02(I).

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki in view of Van Kirk and FR 2810312 A1 to Sennesael (“Sennesael”).
As to claim 14, Hiraki teaches a method of processing a slurry containing organic components having water (See [0009]), comprising:
increasing a pressure and temperature of the slurry to bring water in the slurry to a supercritical state (See [0008]),
converting at least a part of the organic components in the pressurized and heated slurry in a pipe having a screw with an open center (See [0001], organic material in the slurry is oxidized through supercritical oxidation;  and see [0011], once high-temperature and pressure conditions are achieved in the pipe at least some of the organic components will be converted spontaneously), and
transporting solids settling from the slurry through the pipe by  the screw having an open center and accommodated in the pipe (See [0016] transport means is a spiral wire 51, which will have an unobstructed path through the center of the spiral shaped wire through which liquid or slurry can flow),
wherein the open center of the screw provides an unobstructed path for the slurry or at least the liquid in the slurry to flow through the pipe  (See [0016] transport means is a spiral wire 51, which will have an unobstructed path through the center of the spiral shaped wire through which liquid or slurry can flow),
and using the water from the pipe having the screw to raise the temperature in further slurry to the supercritical state (The water which is provided in the unobstructed pathway would result in raising the temperature of the further slurry to the supercritical state through spontaneous back-mixing between the water/liquid in the open center of the screw and the slurry being conveyed) .
Hiraki is different from claim 14 in that Hiraki does not mention the water content of the slurry, and in that in that Hiraki does not teach the reactor and a heat exchanger are coupled to transport treated fluid from the reactor to the heat exchanger to heat the slurry
As to where the reactor and heat exchanger are coupled to transport treated fluid from the reactor to the heat exchanger to heat the slurry.  Van Kirk is directed to a similar wet oxidation system for use to treat a sewage slurry (See Van Kirk abstract).  Van Kirk provides for using a heat exchanger where the treated fluid from the reactor is coupled to the heat exchanger to heat the incoming fluid (See Figs. 1 and 2).  Van Kirk explains that this arrangement facilitates increasing efficiency by using the waste heat from the reaction for a heat source for the incoming fluid to be treated (See col. 2 lines 33-60).  Accordingly, it would have been obvious to a person having ordinary skill in the 
As to the water content of the slurry, Sennesael is directed to a similar treatment reactor having heating and pressure and using screw-type transportation devices for water containing organic components. Sennesael suggests providing a slurry having a water content of at least 50%  (See Sennesael page 6 first 1st through 4th full paragraph sludge is taught having organic matter, Solids content of 35% is taught which would provide water of 65%, thereby providing a slurry.  Further to the extent the claimed range for water content overlaps with the prior art range and prima face case of obviousness exists as to the range.  See MPEP 2144.05(I))). Sennesael demonstrates that such slurry having is effectively heated and treated in a reactor device having screw-type transportation device (see abstract).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide for a slurry having  65% water in Hiraki in order to achieve the predicable result of effective heating and treating in a reactor containing screw-type transportation device as taught and demonstrated by Sennesael.  See MPEP 2143(I)(A), combining prior art elements according to known methods is considered to be prima facie obvious.  See also MPEP 2144.05(II), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 15, Hiraki, Van Kirk and Sennesael teach the method of claim 14, and further provide for increasing the temperature and pressure in the pipe being (See [0011], [0021], [0024]).  Although Hiraki does not mention the organic components are carried out in the pipe, once the slurry achieves elevated temperature and pressure needed for reaction at least some of the organics will spontaneously degrade.  See MPEP 2112.02(I).

Response to Arguments
Applicant's arguments filed 2-5-2021 have been fully considered but they are not persuasive.
Applicant argues that none of the references allegedly provide for a transport screw in the reactor.  In response, in Hiraki, reactions are capable of occurring in the pipes and will spontaneously occur upon the pressure and temperature conditions being reached.  Accordingly, although Hiraki indicates that (2) is a preheater, it is considered to also act as a reactor.
Applicant argues that solids would have a tendency to accumulate in the transport sections in Hiraki, and that Hiraki allegedly would inhibit the transporting of solids.  In response, applicant’s remarks rely on attorney argument which does not replace evidence where evidence is necessary.  See MPEP 2145(I) see also MPEP 716.01(c)(II).  The Hiraki reference does not establish and the examiner disagrees that the device is not suitable for transportation of solids or that device would inhibit use for transporting solids.
In response to applicant's argument that it would not be obvious to combine the teachings of Hiraki and Nauflett or Hiraki and Sennesael, the test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773